DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2022 has been entered.
Claims 1-11, 14, 16-20, and 26-37 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 11, 14, 18, 20, 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over He (US 2008/0099374) in view of Berkowitz (US 2007/0056881), Babicki (US 2010/0228062) or alternatively, Makino (US 5,843,386), and as evidenced by Green (US 4,135,982).
Regarding claims 1 and 5, He teaches providing an organic feedstock and water mixture [0030], [0033]; feeding the mixture into a reactor under turbulent flow (see claim 7), wherein the mixture is subjected to heat and pressure at supercritical water conditions [0033-34]; maintaining the heat and pressure in the reactor for a superficial residence time of less than three minutes to cause the organic components to undergo a reaction resulting in the formation of upgraded hydrocarbon distillate products and recovering the upgraded hydrocarbon distillate products [0044], [0063].  He teaches separating the water, organic, residual, and gaseous products [0063-0067], [0042].  He does not require external oxygen.  He teaches a residence time of 1 minute to 6 hours [0044], which overlaps with the claimed range.  He teaches supercritical water reaction conditions include temperatures of 374-600°C and pressures of 3205-10000 psia [0043]. 
He does not explicitly disclose (1) the Reynolds number of at least 2000-7000 (2) separate pressurization pumps for feed and water (3) rapid heating rate of 10-50°C.
Regarding (1), since He teaches turbulent flow, it is expected that the Reynolds number would be at least 2000-7000.  This is evidenced by Green.
Green teaches turbulent flow has residence number of at least 2000 (column 2, lines 36-45).
Regarding (2), He teaches supercritical water reaction conditions.  
Further, Berkowitz teaches a similar process for supercritical water upgrading of hydrocarbons.  Berkowitz teaches two separate pumps and preheaters to bring the hydrocarbons and water to supercritical water conditions [0047-0057], [0045], see figure 2.
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Berkowitz equipment to bring the feeds to appropriate reaction conditions, as required by He.  
Regarding (3), Babicki teaches a similar process for treating biomass with steam/water at supercritical conditions [0045-47].  Babicki teaches that it is preferred that the heating rate is at least 40°C/ second [0045].  
Similarly, Makino teaches a similar process for treatment of plastic with supercritical water (column 19, lines 19-33). Makino teaches that it is desired to increase the temperature quickly at a rate of higher than 100°C/ min, in order to instantaneously obtain the set temperature and easily control the reaction (column 12, lines 11-27).
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the heating rate as disclosed by Babicki or alternatively Makino, for the benefit of obtaining the set temperature and to easily control the reaction.
Regarding claim 11, He teaches hydrocarbon: water volume ratio of between 1:100 and 1:1 [0043].
Regarding claims 14 and 18, He teaches suitable hydrocarbon feeds include bitumen, shale oil, crude oils, heavy hydrocarbon fractions, vacuum gas oils, resides, etc [0031].  
Regarding claim 20, He teaches the reactants are fed continuously [0033], [0066]. 
Regarding claim 27, Berkowitz teaches two separate pumps and preheaters to bring the hydrocarbons and water to supercritical water conditions [0047-0057], [0045], see figure 2, as applied to the claims above.  
Regarding claim 28, He teaches the same conditions and reactants as claimed.  Therefore, it is expected that the same adiabatic process would result.  It is not seen where Applicant has distinguished the process steps in this regard.
Claims 2-4, 6-8, 30-31, and 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over He (US 2008/0099374) in view of Berkowitz (US 2007/0056881), Babicki (US 2010/0228062) or alternatively, Makino (US 5,843,386), and as evidenced by Green (US 4,135,982), as applied to claim 1 above, and further in view of Klaus (US 4,912,282) and Li (US 5,578,647).
Regarding claims 2-4, 6-8, 30, and 35,  the previous combination teaches the limitations as applied to claim 1 above.  He teaches quenching the reaction products with water to cool them down [0060-62].  
He does not explicitly disclose (1) quench stream is pressurized (2) depressurization (3) feed-effluent heat exchangers.
Regarding (1), Examiner notes that conventional process equipment to supply the quench fluid would include a pump, indicating pressure.  
Further, Klaus teaches that is conventional to use pressurized water as quench fluid in a quench heat exchanger (column 4, lines 60-68).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the pressurized quench disclosed by Klaus, in order to obtain the desired cooling of He.  
Regarding (2), Berkowitz teaches a conventional depressurization step followed by fractionation [0049].  Berkowitz further teaches that it is known in the art to recycle process water to save economic costs [0065].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Berkowitz depressurization step, in order to recover products, as well as recycle of process water, for the benefit of saving material costs.
Regarding (3), Examiner notes that feed-effluent heat exchangers are well-known in the art to utilize energy from the products to heat the feedstock (see Li – column 5, line 60 – column 6, line 41, see figure).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the energy from the products to preheat the feedstocks, as disclosed by Li and well-known in the art.  
Regarding claim 31, He teaches suitable hydrocarbon feeds include bitumen, shale oil, crude oils, heavy hydrocarbon fractions, vacuum gas oils, resides, etc [0031].  
Regarding claim 36, He teaches suitable feeds including vacuum gas oils [0031].  It is known in the art that VGO can be recovered from deasphalting heavy feedstocks.  
Claims 9 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over He (US 2008/0099374) in view of Berkowitz (US 2007/0056881), Babicki (US 2010/0228062) or alternatively, Makino (US 5,843,386), and as evidenced by Green (US 4,135,982) as applied to claim 1 above, and further in view of Vavruska (US 5,611,947).
Regarding claims 9 and 37, the previous combination teaches the limitations of claim 1, as discussed above.
He teaches turbulent flow.  He does not explicitly disclose the Reynolds number.
However, Vavruska teaches a similar process in which Reynolds numbers of up to 30,000 are used in order to create turbulent flow and provide intimate mixing of the steam and other reactant (column 7, lines 5-36).
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected a Reynolds number, such as that disclosed by Vavruska for the benefit of creating the turbulent flow required by He, and to provide intimate mixing of the reactants.  It is not seen where such a selection would result in any new or unexpected results.
Claims 10 and 28 rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over He (US 2008/0099374) in view of Berkowitz (US 2007/0056881), Babicki (US 2010/0228062) or alternatively, Makino (US 5,843,386), and as evidenced by Green (US 4,135,982) as applied to claim 1 above, and further in view of Banerjee (US 2007/0289898).
Regarding claim 10, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose what types of catalyst are utilized.
However, Banerjee teaches a similar process for supercritical water upgrading of hydrocarbons.  Banerjee teaches using carbonate and metal oxide catalysts [0021].
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected a suitable catalyst, such as that disclosed by Banerjee.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claim 28,  the previous combination teaches the limitations of claim 27 as discussed above.
The previous combination does not explicitly disclose using produced fuel gas to provide heat or electricity.
However, Banerjee teaches using light gases produced as feed to a gasifier, to produce heat [0020].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Banerjee gasification step, in order to produce heat from the light gas produced.
Claims 16-17 and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over He (US 2008/0099374) in view of Berkowitz (US 2007/0056881), Babicki (US 2010/0228062) or alternatively, Makino (US 5,843,386), and as evidenced by Green (US 4,135,982), as applied to claim 1 above, and further in view of Tullio (US 2002/0173682).
Regarding claims 16-17 and 32-34, the previous combination teaches the limitations of claim 1, as discussed above. 
The previous combination does not explicitly disclose the claimed intermediate refinery streams as feedstock.
However, Tullio teaches a similar process for upgrading heavy oils with water under supercritical conditions. Trullio teaches that various feeds can be used including heavy oils, kerogens, plastics (product of polymerization process), biomasses, vegetable waste, animal fats, sludges, organic wastes [0012], [0048], claim 14. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have substituted the Trullio feeds for those of He, since Tullio teaches that such feeds are suitable for the same type of upgrading process.  
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over He (US 2008/0099374) in view of Berkowitz (US 2007/0056881), Babicki (US 2010/0228062) or alternatively, Makino (US 5,843,386), and as evidenced by Green (US 4,135,982), as applied to claim 1 above, and further in view of Weerstra (US 5,760,297).
Regarding claim 19, the previous combination teaches the limitations of claim 1, as discussed above.  
Makino teaches production of olefins (column 19, lines 19-33). Examiner similarly notes that the alternate feeds discussed above would also inherently result in olefin production. 
Further, Weerstra teaches that refinery byproducts such as olefin gas may be subject to alkylation in order to obtain high octane products (column 1, lines 20-31).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Weerstra alkylation steps in the process of the previous combination, for the benefit of obtaining high octane products.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over He (US 2008/0099374) in view of Berkowitz (US 2007/0056881), Babicki (US 2010/0228062) or alternatively, Makino (US 5,843,386), and as evidenced by Green (US 4,135,982) and further in view of Klaus (US 4,912,282) and Li (US 5,578,647) as applied to claim 6 above, and further in view of Banerjee (US 2007/0289898).
Regarding claim 26, the previous combination teaches the limitations of claim 6, as discussed above. 
The previous combination does not explicitly disclose using produced fuel gas to provide heat or electricity.
However, Banerjee teaches using light gases produced as feed to a gasifier, to produce heat [0020].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Banerjee gasification step, in order to produce heat from the light gas produced.

Response to Arguments
Applicant's arguments filed 26 August 2022 have been fully considered and have been addressed by updated rejections, as necessitated by amendments to the claims.  Examiner additionally notes that as discussed in the interview summary, previous rejections of He in view Babicki/Makino have been affirmed by the board of appeals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0147266 – Choi, previously relied upon teaches supercritical water upgrading in the presence of oxidant at turbulent flow conditions [0036].
US 2010/0063271 – teaches supercritical upgrading of biomass with residence times of 0.4-10 seconds
US 2009/0139715 – teaches supercritical upgrading of hydrocarbons using turbulent flow and residence times of 0.1 minutes
US 2011/0203973 – teaches supercritical water upgrading of hydrocarbons 
US 2010/0255985 – teaches superficial residence times of 0.1-10 seconds [0089]
US 2013/0140214 – teaches supercritical water upgrading of hydrocarbons with residence time of 1 second
US 2011/0184208 – teaches supercritical water upgrading
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771